     Case 2:21-mj-00001-MJA Document 3 Filed 01/28/21 Page 1 of 1 PageID #: 8




                          UNITED STATES DISTRICT COURT FOR THE
                                                                                       FILED
                           NORTHERN DISTRICT OF WEST VIRGINIA                         JAN 28 2t~
UNITED STATES OF AMERICA,                                                      U.S. DiST~T CO

v.                                                                      CriminalNo.      ~Ji~i    I
JASON STEVEN KOKINDA,

                            Defendant.

                                          ORDER TO SEAL

        On the   28th   day of January, 2021, came the United States of America and William 3.

Powell, United Sates Attorney for the Northern District of West Virginia, by Brandon S. Flower,

Assistant United States Attorney for said district, and moved the Court to seal this matter for the

reason that lack of sealing would compromise the integrity of an ongoing investigation. It

appearing that the interests of justice will be served, it is accordingly:

        ORDERED that the Clerk of Court seal this matter, including all documents and

proceedings;

        ORDERED that the Clerk of Court shall automatically unseal and place among the public

records the above-styled criminal action upon the arrest of the defendant on the charges listed

in the complaint;

         Notwithstanding this Order to Seal, the clerk is FURTHER ORDERED to send an

electronic copy of the sealed complaint to the United States Attorney’s Office and the United States

Marshals Service.


DATED:


                                         UI~ITED ST~ESM~GIS~~JUDGE
